EXHIBIT 10.1

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT,
OR THE SECURITIES LAWS OF ANY U.S. STATE AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S OF SAID ACT (RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES),
PURSUANT TO REGISTRATION UNDER SAID ACT AND SUCH LAWS, OR PURSUANT TO AN
EXEMPTION THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY U.S. STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY,
NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF
THE SALE OF THE SHARES. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of July 19, 2005, by
and among Conolog Corporation, a Delaware corporation (the “Company”), and the
subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Regulation S (“Regulation S”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “1933 Act”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, up to
$1,500,000 (the “Purchase Price”) of the Company’s common stock, $0.01 par value
(the “Common Stock” or “Shares”), and share purchase warrants (the “Warrants”),
in the form attached hereto as Exhibit A, to purchase shares of Common Stock
(the “Warrant Shares”). The per Share Purchase Price (“Per Share Purchase
Price”) shall be $1.25, subject to adjustment as described in this Agreement.
The Common Stock, the Warrants and the Warrant Shares are collectively referred
to herein as the “Securities” and

WHEREAS, the aggregate proceeds of the sale of the Common Stock and the Warrants
contemplated hereby shall be held in escrow pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit B (the “Escrow Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1.         Purchase and Sale of Shares and Warrants. Subject to the satisfaction
(or waiver) of the conditions of this Agreement and Escrow Agreement, each
Subscriber shall on the date hereof (the “Closing Date”) purchase the Shares and
Warrants for the portion of the Purchase Price indicated on the signature page
hereto, and the Company shall sell such Shares and Warrants to the Subscriber.

 

 

 


--------------------------------------------------------------------------------



 

 

2.          Escrow Arrangements; Form of Payment. Upon execution hereof by the
parties and pursuant to the terms of the Escrow Agreement, each Subscriber
agrees to make the deliveries required of such Subscriber as set forth in the
Escrow Agreement and the Company agrees to make the deliveries required of the
Company as set forth in the Escrow Agreement.

 

3.         Warrants. On the Closing Date, the Company will issue Warrants to the
Subscribers. One (1) Warrant will be issued for each one Share issued on the
Closing Date. The per Warrant Share exercise price to acquire a Warrant Share
upon exercise of a Closing Warrant shall be 103% of the closing bid price as
reported on the SmallCap on the date prior to the Closing Date . The Warrants
shall be exercisable for five (5) years beginning six months after the Closing
Date and subject to Call as described in the Warrant. For the purpose of this
section, a trading day shall be any day at least one share of the common stock
of the Company is traded during business hours on the SmallCap.

4.          Subscriber’s Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company only as to such
Subscriber that:

(a)         Information on Company. The Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form
10-KSB for the year ended July 31, 2004 as filed with the Securities and
Exchange Commission (the “Commission”), together with all subsequently filed
Forms 10-QSB, 8-K, and filings made with the Commission available at the EDGAR
website (hereinafter referred to collectively as the “Reports”). In addition,
the Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters as the
Subscriber has requested in writing (such other information is collectively, the
“Other Written Information”), and considered all factors the Subscriber deems
material in deciding on the advisability of investing in the Securities.

(b)        Information on Subscriber. The Subscriber is and was not a “U.S.
Person” as defined in Regulation S, at the time the offer or sale of the
Securities is made. Additionally, the Subscriber will not be a U.S. Person on
the Closing Date. Additionally, Subscriber is and will be at the time of the
exercise of any of the Warrants, an “accredited investor,” as such term is
defined in Regulation D promulgated by the Commission under the Securities Act
of 1933, as amended (the “1933 Act”) is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Subscriber has the
authority and is duly and legally qualified to purchase and own the Securities.
The Subscriber understands that an investment in the Securities is extremely
risky and Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Subscriber is accurate.

(c)        Purchase of Common Stock and Warrants. On the Closing Date, the
Subscriber will purchase the Common Stock and Warrants as principal for its own
account and not with a view to any distribution thereof. The Subscriber
represents and warrants to the Company that he or it is not a “distributor” of
securities as that term is defined in Regulation S.

(d)        Compliance with Securities Act. The Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part

 

2

 


--------------------------------------------------------------------------------



 

on the accuracy of the representations and warranties of Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.

(e)         Shares Legend. The Shares and the Warrant Shares shall bear the
following or similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). RATHER, THE SHARES
REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF THE ACT AFFORDED BY REGULATION S PROMULGATED
THEREUNDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED OR OTHERWISE DISPOSED OF TO A “U.S.
PERSON” (AS SUCH TERM IS DEFINED IN REGULATION S) OR WITHIN THE UNITED STATES OF
AMERICA OR ITS TERRITORIES OR POSSESSIONS WITHOUT AN OPINION OF COUNSEL TO THE
ISSUER. FURTHERMORE, THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THEY
ARE REGISTERED UNDER THE ACT OR AN EXEMPTION THEREFROM IS AVAILABLE IN THE
OPINION OF COUNSEL TO THE ISSUER.”

(f)

Warrants Legend. The Warrants shall bear the following

or similar legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
MAY NOT BE EXERCISED BY A U.S. PERSON AND THE COMMON SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED BY A U.S. PERSON IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE SECURITIES
LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CONOLOG CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.”

(g)        Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

3


--------------------------------------------------------------------------------



 

 

(h)        Authority; Enforceability. This Agreement and other agreements
delivered together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Subscriber and are valid and binding agreements enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity;
and Subscriber has full corporate power and authority necessary to enter into
this Agreement and such other agreements and to perform its obligations
hereunder and under all other agreements entered into by the Subscriber relating
hereto.

 

(i)         Correctness of Representations. Each Subscriber represents as to
such Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, shall be true and correct as of the Closing
Date (as hereinafter defined).

 

(j)        Acquisition For Own Account. Subscriber is acquiring its securities
for Subscriber’s own account, for investment only, and not as a nominee or
agent.

 

(k)       No Directed Selling Efforts In Regard To This Transaction. Neither the
Subscriber, nor to the best knowledge of the Subscriber, any person acting for
the Subscriber has conducted any “directed selling efforts” as that term is
defined in Regulation S. Such activity includes, without limitation, but is not
limited to the mailing of printed material to investors residing in the United
States, the holding of promotional seminars in the United States, the placement
of advertisements with radio or television stations broadcasting in the United
States or in publications with a general circulation in the United States, which
discuss the offering of Securities.

 

(l)        Site and Condition of Sale. The Subscriber acknowledges that the
offer and sale of the Securities by the Company has not taken place, and is not
taking place, within the United States of America or its territories or
possessions. The Subscriber acknowledges that the offer and sale of the Shares
by the Company has taken place, and is taking place, in an “offshore
transaction,” as such term is defined in Regulation S.

 

(m)      Restriction on Resales. The Subscriber acknowledges and agrees that,
pursuant to the provisions of Regulation S, the Shares cannot be sold, assigned,
transferred, conveyed, pledged or otherwise disposed of to any U.S. Person or
within the United States of America or its territories or possessions for a
period of one year from and after the date of sale pursuant to this Subscription
Agreement unless, and until, the Shares are registered under the 1933 Act or
otherwise exempt from registration. Subscriber acknowledges that the
transactions contemplated by this Agreement are not part of a plan or scheme to
evade the registration provisions of the Act.

 

(n)       Survival. The foregoing representations and warranties shall survive
the Closing Date for a period of two years.

5.          Company Representations and Warranties. The Company represents and
warrants to and agrees with each Subscriber that:

(a)         Due Incorporation. The Company and each of its material subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of the respective jurisdictions of their incorporation and have the
requisite corporate power to own their properties and to carry on their business
as now being conducted other than those jurisdictions in which the failure to so
qualify would not have a material adverse effect. The Company and each of its
material subsidiaries is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the

 

4


--------------------------------------------------------------------------------



 

nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect. For purposes of this
Agreement, a “material adverse effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken as a whole.

(b)        Outstanding Stock. All issued and outstanding shares of capital stock
of the Company and each of its subsidiaries has been duly authorized and validly
issued and are fully paid and non-assessable.

(c)        Authority; Enforceability. This Agreement, the Common Stock, the
Warrants, the Escrow Agreement and any other agreements delivered together with
this Agreement or in connection herewith (collectively “Transaction Documents”)
have been duly authorized, executed and delivered by the Company and are valid
and binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations.

(d)        Additional Issuances. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s common stock or equity and
no outstanding rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, or agreements or understandings with
respect to the sale or issuance of any shares of common stock or equity of the
Company or other equity interest in any of the subsidiaries of the Company
except as described on Schedule 5(d), or the Reports.

(e)         Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its affiliates, the American Stock Exchange, the National Association
of Securities Dealers, Inc., Nasdaq SmallCap Market (“SmallCap”), the OTC
Bulletin Board nor the Company’s shareholders, other than any approval required
by the corporate governance rules of the SmallCap including but not limited to
the requirement to file an Additional Shares Listing Application with the
SmallCap at least fifteen (15) days prior to the issuance of the Shares, is
required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.

(f)         No Violation or Conflict. Assuming the representations and
warranties of the Subscribers in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:

(i)         violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or over the properties or assets of the Company or any of its
affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its affiliates or subsidiaries is a party, by which the Company or any of its
affiliates or subsidiaries is bound, or to which any of the properties of the
Company or any of

 

5


--------------------------------------------------------------------------------



 

its affiliates or subsidiaries is subject, or (D) the terms of any “lock-up” or
similar provision of any underwriting or similar agreement to which the Company,
or any of its affiliates or subsidiaries is a party except the violation,
conflict, breach, or default of which would not have a material adverse effect
on the Company; or

(ii)         result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company, its
subsidiaries or any of its affiliates; or

(iii)        result in the activation (which has not been waived by the affected
entity) of any anti-dilution rights or a reset or repricing of any debt or
security instrument of any other creditor or equity holder of the Company, nor
result in the acceleration of the due date of any obligation of the Company; or

(iv)       result in the activation of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company; or

(v)       result in a violation of Section 5 under the 1933 Act, assuming the
representations of the Subscribers are correct and true.

(g)

The Securities. The Securities upon issuance:

(i)         are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;

 

(ii)         have been, or will be, duly and validly authorized and on the date
of issuance of the Share, the Shares will be duly and validly issued, fully paid
and nonassessable and upon exercise of the Warrants, the Warrant Shares will be
duly and validly issued, fully paid and nonassessable (and if registered
pursuant to the 1933 Act, and resold pursuant to an effective registration
statement will be free trading and unrestricted, provided that each Subscriber
complies with the prospectus delivery requirements of the 1933 Act);

(iii)        will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company; and

(iv)        will not subject the holders thereof to personal liability by reason
of being such holders.

(h)        Litigation. To the best knowledge of the Company, there is no pending
or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its affiliates which litigation
if adversely determined could have a material adverse effect on the Company.

(i)         Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the

 

6


--------------------------------------------------------------------------------



 

“1934 Act”) and has a class of common shares registered pursuant to Section
12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act, the Company
has timely filed all 10KSBs and 10QSBs and other materials required to be filed
thereunder with the Commission during the preceding twelve months.

(j)         No Market Manipulation. The Company has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.

(k)        Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates which information is required to be disclosed
therein. Since the date of the financial statements included in the Reports, and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no material adverse change in the Company’s business, financial
condition or affairs not disclosed in the Reports. The Reports do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made.

(l)         Stop Transfer. The Securities, when issued, will be restricted
securities. The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws, including
Regulation S and unless contemporaneous notice of such instruction is given to
the Subscriber.

(m)       Defaults. The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a material adverse effect on the Company, (ii) not in default with
respect to any order of any court, arbitrator or governmental body or subject to
or party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii) to
its knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a material adverse effect on
the Company.

(n)        No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the SmallCap which, if so integrated would eliminate the Offering exemption
described in the second paragraph of this Agreement. Nor will the Company or any
of its affiliates or subsidiaries take any action or steps that would cause the
offer of the Securities to be integrated with other offerings which if so
integrated would eliminate or reduce the offering exemption described in the
second paragraph of this Agreement or negatively impact the Company’s ability to
comply with its obligations under this Agreement.

(o)        No General Solicitation. Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

 

7


--------------------------------------------------------------------------------



 

 

(p)        Listing. The Company’s common stock is quoted on the SmallCap. Other
than prior notices, all of which the Company has complied with, the Company has
not received notice that its common stock may not be eligible or will become
ineligible for quotation on the SmallCap and that its common stock does not meet
all requirements for the continuation of such quotation and as such may be
delisted from the SmallCap onto the OTC Bulletin Board and as of the Closing
Date, the Company will satisfy all the requirements for the continued quotation
of its common stock on either the SmallCap or Bulletin Board.

(q)        No Undisclosed Liabilities. The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports and/or Other Written Information, other than those
incurred in the ordinary course of the Company’s businesses since July 31, 2004
and which, individually or in the aggregate, would reasonably be expected to
have a material adverse effect on the Company’s financial condition, other than
as set forth in Schedule 5(q) or disclosed in the Reports.

(r)         No Undisclosed Events or Circumstances. Since July 31, 2004, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(s)   Capitalization. The authorized and outstanding capital stock of the
Company as of the date of this Agreement and the Closing Date are set forth on
Schedule 5(s). Except as set forth in the Reports, Other Written Information or
Schedule 5(d), there are no options, warrants, or rights to subscribe to,
securities, rights or obligations convertible into or exchangeable for or giving
any right to subscribe for any shares of capital stock of the Company.

(t)   No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
engaged by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers.

 

(u)        Investment Company. The Company is not, and is not an Affiliate (as
defined in Rule 405 under the 1933 Act) of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(v)        Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.

(w)       Site and Condition of Sale. The Company acknowledges that the offer
and sale of the Securities to the Subscriber has not taken place, and is not
taking place, within the United States of America or its territories or
possessions, assuming the representations of the Subscribers are true and
correct. The Company acknowledges, assuming the representations of the
Subscribers are correct, that the offer and sale of the Shares by the Company
has taken place, and is taking place, in an “offshore transaction,” as such term
is defined in Regulation S.

(x)        Offer to Buy. No offer to buy the Securities was made to the Company
by any person in the United States.

 

8


--------------------------------------------------------------------------------



 

 

(y)        Pre-Arranged Transaction. The transactions contemplated by this
Agreement:

(i)        have not been pre-arranged with a purchaser who is in the United
States or is a U.S. Person, assuming the representations of the Subscribers are
true and correct; and

(ii)        are not part of a plan or scheme to evade the registration
provisions of the Act.

(z)         Survival. The foregoing representations and warranties shall survive
the Closing Date for a period of two years.

6.          Regulation S Offering. The offer and issuance of the Securities to
the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Regulation S promulgated thereunder. On
the Closing Date, the Company will provide an opinion reasonably acceptable to
Subscriber from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers. A form of the legal opinion is annexed hereto as Exhibit C. The
Company will provide, at the Company’s expense, such other legal opinions in the
future as are reasonably necessary for the resale of the Common Stock and
exercise of the Warrants and resale of the Warrant Shares, provided however, the
Subscriber seeking such opinion meets all applicable requirements for such
resale and have provided the Company or its counsel with such information and
documentation as it may reasonably request.

7.          Legal Fees/Broker’s Commissions/Broker’s Warrants.

(a)        Legal Fees. Grushko & Mittman, P.C., shall be paid a fee of $10,000
(“Legal Fees”) as reimbursement for services rendered to the Subscribers in
connection with this Agreement and the purchase and sale of the shares of Common
Stock (the “Offering”) and acting as Escrow Agent for the Offering. The Legal
Fees will be paid by the Company and will be payable out of funds held pursuant
to the Escrow Agreement.

(b)       Broker’s Commission. The Company on the one hand, and each Subscriber
(for himself only) on the other hand, agree to indemnify the other against and
hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or Broker’s Commission other than First Montauk Securities
Corp. (“Broker”) on account of services purported to have been rendered on
behalf of the indemnifying party in connection with this Agreement or the
transactions contemplated hereby and arising out of such party’s actions.
Anything in this Agreement to the contrary notwithstanding, each Subscriber is
providing indemnification only for such Subscriber’s own actions and not for any
action of any other Subscriber. Each Subscriber’s liability hereunder is several
and not joint. The Company agrees that it will pay Broker a cash fee equal to
10% of the Purchase Price on the Closing Date (as defined herein) directly out
of the funds held pursuant to the Escrow Agreement (“Broker’s Commissions”) as
payment to broker for acting as a finder in connection with the sale of the
Securities hereunder. The Company and each Subscriber represent that to their
knowledge there are no other parties entitled to receive fees, commissions, or
similar payments in connection with the offering described in this Agreement
except the Broker.

(c)       Broker’s Warrants. On the Closing Date, the Company will issue to the
Broker, or at the Broker’s written instructions to officers or employees of the
Broker, Warrants similar to and carrying the same rights as the Warrants
issuable to the Subscribers except that the Broker’s Warrants

 

9


--------------------------------------------------------------------------------



 

will not be subject to Call (“Broker’s Warrants”). The Broker will receive, in
the aggregate, one Broker’s Warrant for each five (5) Shares issued on the
Closing Date to the Subscribers. All the representations, covenants, warranties,
undertakings, remedies, liquidated damages, indemnification, and other rights
including but not limited to reservation and registration rights made or granted
to or for the benefit of the Subscribers are hereby also made by the Company and
granted to the holders of the Broker’s Warrants.

8.1        Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

(a)         Stop Orders. So long as Subscriber owns any Shares and/or Warrants
and/or Warrant Shares, the Company will advise the Subscribers, promptly after
it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.

(b)        Listing. So long as Subscriber owns any Shares, Warrants or Warrant
Shares, the Company shall promptly secure the listing of the shares of Common
Stock upon each national securities exchange, or automated quotation system upon
which they are or become eligible for listing (subject to official notice of
issuance) and shall maintain such listing, provided the Company’s Common Stock
continues to be listed on such national securities exchange or automated
quotation system. So long as Subscriber owns any Shares, Warrants or Warrant
Shares, the Company will use its best reasonable efforts to maintain the listing
of its Common Stock on the American Stock Exchange, SmallCap, Nasdaq National
Market System, OTC Bulletin Board, or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”)), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable. So long as the Subscriber owns the Shares,
Warrants or Warrant Shares, the Company will provide the Subscribers copies of
all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from any Principal Market. As of the date of this
Agreement and the Closing Date, the SmallCap is and will be the Principal
Market.

(c)        Market Regulations. The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to Subscriber.

(d)        Reporting Requirements. From the date of this Agreement and until the
sooner of (i) two (2) years after the Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitation, the Company will (v) cause its Common Stock to continue to
be registered under Section 12(b) or 12(g) of the 1934 Act, (x) comply in all
material respects with its reporting and filing obligations under the 1934 Act,
(y) comply with all reporting requirements that are applicable to an issuer with
a class of shares registered pursuant to Section 12(b) or 12(g) of the 1934 Act,
as applicable, and (z) comply with all applicable requirements related to any
registration statement filed pursuant to this Agreement. The Company will use
its best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the sooner of the Subscribers do not own the
Securities or two (2) years after the Closing Date. Until

 

10


--------------------------------------------------------------------------------



 

the resale of the Common Stock and the Warrant Shares by each Subscriber, the
Company will use its best reasonable efforts to continue the listing or
quotation of the Common Stock on the Principal Market or other market with the
reasonable consent of Subscribers holding a majority of the Shares and Warrant
Shares, and which consent will not be unreasonably withheld and will use its
best reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Principal Market.
The Company agrees to timely file a Form D with respect to the Securities if
required under Regulation D and to provide a copy thereof to each Subscriber
promptly after such filing.

(e)         Use of Proceeds. The Company undertakes not to use the proceeds of
the Subscribers’ funds for accrued and unpaid officer and directors salaries, or
the redemption of outstanding redeemable notes or equity instruments of the
Company.

(f)         Reservation. Prior to the Closing Date, the Company undertakes to
reserve, pro rata on behalf of each Subscriber and holder of a Warrant, from its
authorized but unissued common stock, a number of common shares equal to the
amount of Warrant Shares issuable upon exercise of the Warrants. Failure to have
sufficient shares reserved pursuant to this Section 8(f) for three (3)
consecutive business days or ten (10) days in the aggregate shall be a material
default of the Company’s obligations under this Agreement.

(g)        Taxes. From the date of this Agreement and until the sooner of (i)
two (2) years after the Closing Date, or (ii) until all the Shares and Warrant
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will promptly pay and discharge, or cause to be paid
and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

(h)        Books and Records. From the date of this Agreement and until the
sooner of (i) two (2) years after the Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitations, the Company will keep true records and books of account
in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

(i)         Governmental Authorities. From the date of this Agreement and until
the sooner of (i) two (2) years after the Closing Date, or (ii) until all the
Shares and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitations, the Company shall duly observe and conform in all
material respects to all valid requirements of governmental authorities relating
to the conduct of its business or to its properties or assets.

(j)         Intellectual Property. From the date of this Agreement and until the
sooner of (i) two (2) years after the Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, the Company
shall maintain in full force and effect its corporate existence.

 

11


--------------------------------------------------------------------------------



 

 

(k)        Properties. From the date of this Agreement and until the sooner of
(i) two (2) years after the Closing Date, or (ii) until all the Shares and
Warrant Shares have been resold or transferred by all the Subscribers pursuant
to the Registration Statement or pursuant to Rule 144, without regard to volume
limitation, the Company will keep its properties in good repair, working order
and condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a material adverse
effect.

(l)         Confidentiality/Public Announcement. From the date of this Agreement
and until the sooner of (i) two (2) years after the Closing Date, or (ii) until
all the Shares and Warrant Shares have been resold or transferred by all the
Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations, the Company agrees that except in
connection with a Form 8-K or in the Registration Statement, or other documents
filed by the Company with the Commission or NASDAQ, it will not disclose
publicly or privately (other than to its agents, employees, attorneys,
accountants and auditors), the identity of the Subscribers unless expressly
agreed to in writing by a Subscriber or only to the extent required by law and
then only upon ten days prior notice to Subscriber. In any event and subject to
the foregoing, the Company undertakes, at the Company’s discretion, to file a
Form 8-K and/or make a public announcement describing the Offering, at least one
of which must be made not later than 9:00 A.M. on the second trading day
following the Closing Date. The Subscribers expressly consent to the filing of
such Form 8-K and the issuance of such public announcement. In the Form 8-K or
public announcement, the Company will specifically disclose the amount of common
stock outstanding immediately after the Closing.

 

(m)       Blackout. The Company undertakes and covenants that until the first to
occur of (i) the registration statement described in Section 10.1(iv) having
been effective for one hundred and eighty (180) business days, or (ii) until all
the Shares and Warrant Shares have been resold pursuant to said registration
statement, the Company will not enter into any acquisition, merger, exchange or
sale or other transaction, which could have the effect of delaying the
effectiveness of any pending registration statement or causing an already
effective registration statement to no longer be effective or current.

(n)       Further Registration Statements. Except for (i) a registration
statement filed on behalf of the Subscribers pursuant to Section 10 of this
Agreement and post effective amendments to the registration statement which was
filed with the Commission on February 18, 2005 (file number 333-122891), the
Company will not file any registration statements, including but not limited to
Form S-8, with the Commission or with state regulatory authorities without the
consent of the Subscriber until thirty (30) days after the actual Effective Date
and during which such Registration Statement shall be current and available for
use in connection with the public resale of the Shares and Warrant Shares
(“Exclusion Period”).

(o)       Non-Public Information. The Company covenants and agrees that neither
it nor any other person acting on its behalf will provide any Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, other than the existence of this Agreement and
the transaction contemplated herein, unless prior thereto such Subscriber shall
have agreed in writing to receive such information. The Company understands and
confirms that each Subscriber shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

 

12


--------------------------------------------------------------------------------



 

 

(p)       Directed Selling. The Company covenants and agrees with the Subscriber
to refrain from engaging, and insure that none of its affiliates will engage, in
any Directed Selling Efforts, as defined in Regulation S, with respect to the
Securities.

8.2        Covenants of Subscriber. The Subscriber covenants and promises to (i)
the timely provision of any Subscriber information required hereunder or
reasonably requested by the Company in connection with the filing and
declaration of effectiveness of the Registration Statement (as defined hereafter
in Section 10.1(iv)); (ii) the timely execution of any and all documents
required hereunder or reasonably requested by the Company in connection with the
filing and declaration of effectiveness of the Registration Statement; and (iii)
any other timely action as required hereunder or reasonably requested by the
Company in connection with the filing and declaration of effectiveness of the
Registration Statement.

9.

Covenants of the Company and Subscriber Regarding Indemnification.

(a)         The Company agrees to indemnify, hold harmless, reimburse and defend
the Subscribers, the Subscribers’ officers, directors, agents, affiliates,
control persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any warranty by Company in any of the Transaction
Documents; or (ii) after any applicable notice and/or cure periods, any breach
or default in performance by the Company of any covenant or undertaking to be
performed by the Company under any Transaction Documents other than its
obligation under Section 11 of this Agreement.

(b)        Each Subscriber agrees to indemnify, hold harmless, reimburse and
defend the Company and each of the Company’s officers, directors, agents,
affiliates, control persons against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company or any such person which results, arises
out of or is based upon (i) any material misrepresentation by such Subscriber in
this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any breach or default in performance by such Subscriber of any
covenant or undertaking to be performed by such Subscriber hereunder.

(c)        In no event shall the liability of any Subscriber or permitted
successor hereunder or under any other agreement delivered in connection
herewith be greater in amount than the dollar amount of the net proceeds
actually received by such Subscriber upon the sale of Registrable Securities (as
defined herein).

(d)        The procedures set forth in Section 10.6 shall apply to the
indemnifications set forth in Sections 9(a) and 9(b) above.

(e)         The provisions of this Section shall terminate two (2) years from
the date hereof unless prior to such time, a claim pursuant to this Section has
been made in writing.

10.1.     Registration Rights. The Company hereby grants the following
registration rights to holders of the Securities.

(i)         On one occasion, for a period commencing one hundred and eighty-one
(181) days after the Closing Date, but not later than two (2) years after the
Closing Date (“Request Date”), upon a written request therefor from any record
holder or holders of more than 50% of the Shares and Warrant Shares actually
issued upon exercise of the Warrants, the Company shall prepare and file with
the

 

13


--------------------------------------------------------------------------------



 

Commission a registration statement under the 1933 Act registering the Shares
and Warrant Shares (collectively “Registrable Securities”) which are the subject
of such request for unrestricted public resale by the holder thereof. For
purposes of Sections 10.1(i) and 10.1(ii), Registrable Securities shall not
include Securities which are registered for resale in an effective registration
statement or included for registration in a pending registration statement, or
which have been issued without further transfer restrictions after a sale or
transfer pursuant to Rule 144 under the 1933 Act. Upon the receipt of such
request, the Company shall promptly give written notice to all other record
holders of the Registrable Securities that such registration statement is to be
filed and shall include in such registration statement Registrable Securities
for which it has received written requests within ten (10) days after the
Company gives such written notice. Such other requesting record holders shall be
deemed to have exercised their demand registration right under this Section
10.1(i).

(ii)         From the date of Closing but no later than two (2) years after the
Closing Date, if the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least fifteen (15) days’ prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 10.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 10.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 10.1(ii) without thereby incurring any
liability to the Seller.

(iii)        If, at the time any written request for registration is received by
the Company pursuant to Section 10.1(i), the Company has determined to proceed
with the actual preparation and filing of a registration statement under the
1933 Act in connection with the proposed offer and sale for cash of any of its
securities for the Company’s own account and the Company actually does file such
other registration statement, such written request shall be deemed to have been
given pursuant to Section 10.1(ii) rather than Section 10.1(i), and the rights
of the holders of Registrable Securities covered by such written request shall
be governed by Section 10.1(ii).

(iv)        The Company shall file with the Commission forty-five (45) days
after the Closing Date (the “Filing Date”), and use its best reasonable efforts
to cause to be declared effective within one hundred and forty (140) days after
the Filing Date (the “Effective Date”), a Form SB-2 registration statement (the
“Registration Statement”) (or such other form that it is eligible to use) in
order to register the Registrable Securities for resale and distribution under
the 1933 Act. The Company will register not less than a number of shares of
common stock in the aforedescribed registration statement that is equal to all
of the Shares and Warrant Shares issuable pursuant to this Agreement. The
Registrable Securities shall be reserved and set aside exclusively for the
benefit of each Subscriber and Warrantholder,

 

14


--------------------------------------------------------------------------------



 

pro rata, and not issued, employed or reserved for anyone other than each such
Subscriber and Warrantholder. The Registration Statement will immediately be
amended or additional registration statements will be immediately filed by the
Company as necessary to register additional shares of Common Stock to allow the
public resale of all Common Stock included in and issuable by virtue of the
Registrable Securities. Without the written consent of the Subscriber, no
securities of the Company other than the Registrable Securities will be included
in the Registration Statement, provided, however, the Company may include the
Broker’s Warrant Shares in any registration statement that includes the
Registrable Securities.

10.2.     Registration Procedures. If and whenever the Company is required by
the provisions of Section 10.1(i), 10.1(ii), or (iv) to effect the registration
of any Registrable Securities under the 1933 Act, the Company will, as
expeditiously as possible:

(a)         subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 10, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), and promptly provide to
Grushko & Mittman, P.C. or such other attorney any of the Subscribers shall
designate in a written notice provided to the Company copies of all filings and
Commission letters of comment and notify Grushko & Mittman, P.C. (by telecopier
and by email to Counslers@aol.com) or such other attorney any of the Subscribers
shall designate in a written notice provided to the Company within two (2)
business days of (i) notice that the Commission has no comments or no further
comments on the Registration Statement, and (ii) the declaration of
effectiveness of the registration statement, (failure to timely provide notice
as required by this Section 10.2(a) shall be a material breach of the Company’s
obligation hereunder and a Non-Registration Event as defined in Section 10.4 of
this Agreement);

(b)        prepare and file with the Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective until such
registration statement has been effective for a period of two (2) years or until
the Registrable Securities are no longer held by Subscriber, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;

(c)        furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement;

(d)        use its best efforts to register or qualify the Sellers’ Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of such jurisdictions as the Sellers shall request in writing,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;

(e)         if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;

(f)         if a prospectus relating thereto is required to be delivered under
the 1933 Act, immediately notify the Sellers, of the happening of any event of
which the Company has knowledge

 

15


--------------------------------------------------------------------------------



 

as a result of which the prospectus contained in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and

(g)        provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers,
and any attorney, accountant or other agent retained by the Seller or
underwriter, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the seller,
attorney, accountant or agent in connection with such registration statement.

10.3.     Provision of Documents. In connection with each registration described
in this Section 10, each Seller will furnish to the Company in writing such
information, including the completion of investor questionnaires, and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws.

10.4.     Non-Registration Events. The Company and the Subscribers agree that
the Sellers will suffer damages if the Registration Statement is not filed by
the Filing Date and not declared effective by the Commission by the Effective
Date, and any registration statement required under Section 10.1(i) or 10.1(ii)
is not filed within 60 days after written request and declared effective by the
Commission within 180 days after such request, and maintained in the manner and
within the time periods contemplated by Section 10 hereof, and it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(i) the Registration Statement is not filed on or before the Filing Date or is
not declared effective on or before the sooner of the Effective Date, or within
five (5) business days of receipt by the Company of a written or oral
communication from the Commission that the Registration Statement will not be
reviewed or that the Commission has no further comments, (ii) if the
registration statement described in Sections 10.1(i) or 10.1(ii) is not filed
within 60 days after such written request, or is not declared effective within
120 days after such written request, or (iii) any registration statement
described in Sections 10.1(i), 10.1(ii) or 10.1(iv) is filed and declared
effective but shall thereafter cease to be effective (without being succeeded
within ten (10) business days by an effective replacement or amended
registration statement) for a period of time which shall exceed 30 days in the
aggregate per year (defined as a period of 365 days commencing on the date the
Registration Statement is declared effective) or more than 20 consecutive days
(each such event referred to in clauses (i), (ii) and (iii) of this Section 10.4
is referred to herein as a “Non-Registration Event”), then the Company shall
deliver to the holder of Registrable Securities, as Liquidated Damages, an
amount equal to two percent (2%) for each thirty days or part thereof of the
Purchase Price of the Shares and actually paid “Purchase Price” (as defined in
the Warrants) of Warrant Shares issued or issuable upon actual exercise of the
Warrants, for the Registrable Securities owned of record by such holder as of
and during the pendency of such Non-Registration Event which are subject to such
Non-Registration Event. Notwithstanding anything to the contrary in this
Section, a maximum of four percent (4%) liquidated damages will be payable in
connection with the Non-Registration Event described in this Section 10.4. The
Company must pay the Liquidated Damages in cash within ten (10) days after the
end of each thirty (30) day period or shorter part thereof for which Liquidated
Damages are payable. In the event a Registration Statement is filed by the
Filing Date but is withdrawn prior to being declared effective by the
Commission, then such Registration Statement will be deemed to have not been
filed. All oral or written and accounting comments received from the Commission
relating to the Registration Statement must be responded to within seven (7)
days. Failure to timely respond is a Non-Registration Event for which Liquidated
Damages shall accrue and be payable by the Company to the Holders of Registrable
securities at the same rate as set forth above.

 

16


--------------------------------------------------------------------------------



 

 

10.5.     Expenses. All expenses incurred by the Company in complying with
Section 10, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of insurance are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, including any fees and
disbursements of any counsel to the Seller, are called “Selling Expenses.” The
Company will pay all Registration Expenses in connection with the registration
statement under Section 10. Selling Expenses in connection with each
registration statement under Section 10 shall be borne by the Seller and may be
apportioned among the Sellers in proportion to the number of shares sold by the
Seller relative to the number of shares sold under such registration statement
or as all Sellers thereunder may agree. Additionally, parties agree that they
will be responsible for their own respective legal fees in connection with the
transactions contemplated with this Agreement, other than as specifically
provided for therein.

10.6.

Indemnification and Contribution.

(a)         In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 10, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 10, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 10.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.

(b)        In the event of a registration of any of the Registrable Securities
under the 1933 Act pursuant to Section 10, each Seller severally but not jointly
will, to the extent permitted by law, indemnify and hold harmless the Company,
and each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based

 

17


--------------------------------------------------------------------------------



 

upon any untrue statement or alleged untrue statement of any material fact
contained in the registration statement under which such Registrable Securities
were registered under the 1933 Act pursuant to Section 10, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities covered by such registration statement.

(c)        Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 10.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 10.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 10.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

(d)        In order to provide for just and equitable contribution in the event
of joint liability under the 1933 Act in any case in which either (i) a Seller,
or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 10.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 10.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 10.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by

 

18


--------------------------------------------------------------------------------



 

such registration statement, provided, however, that, in any such case, (y) the
Seller will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

10.7.

Delivery of Unlegended Shares.

(a)         Within five (5) business days (such fifth business day, the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Registrable Securities have been sold either
pursuant to the Registration Statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable, have been satisfied, and (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144 customary representation letters of the
Subscriber and Subscriber’s Placement Agent regarding compliance with the
requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver, to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, stating that the delivery of shares of Common Stock may be made without
any legends including the legends set forth in Sections 3(e) and 3(f) above,
issuable pursuant to any effective and current registration statement described
in Section 10 of this Agreement or pursuant to Rule 144 under the 1933 Act (the
“Unlegended Shares”); and (z) cause the transmission of the certificates
representing the Unlegended Shares together with a legended certificate
representing the balance of the unsold shares of Common Stock, if any, to the
Subscriber at the address specified in the notice of sale, via express courier,
by electronic transfer or otherwise on or before the Unlegended Shares Delivery
Date. Transfer fees shall be the responsibility of the Seller.

(b)        In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Subscriber, so long as the certificates therefor do not bear a
legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Subscriber’s prime Placement Agent with DTC through its Deposit Withdrawal Agent
Commission system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.

(c)        The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to Section 10 hereof beyond the Unlegended Shares
Delivery Date could result in economic loss to a Subscriber. As compensation to
a Subscriber for such loss, the Company agrees to pay late payment fees (as
liquidated damages and not as a penalty) to the Subscriber for late delivery of
Unlegended Shares in the amount of $100 per business day after the Delivery Date
for each $10,000 of purchase price of the Unlegended Shares subject to the
delivery default. If during any 360 day period, the Company fails to deliver
Unlegended Shares as required by this Section 10.7 for an aggregate of thirty
(30) days, then each Subscriber or assignee holding Securities subject to such
default may, at its option, require the Company to purchase all or any portion
of the Shares and Warrant Shares subject to such default at a price per share
equal to 130% of the Purchase Price of such Common Stock and Warrant Shares. The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand.

(d)        In addition to any other rights available to a Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement, within ten (10)

 

19


--------------------------------------------------------------------------------



 

calendar days after the Unlegended Shares Delivery Date and the Subscriber
purchases (in an open market transaction or otherwise) shares of common stock to
deliver in satisfaction of a sale by such Subscriber of the shares of Common
Stock which the Subscriber anticipated receiving from the Company (a “Buy-In”),
then the Company shall pay in cash to the Subscriber (in addition to any
remedies available to or elected by the Subscriber) the amount by which (A) the
Subscriber’s total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

(e)        In the event a Subscriber shall request delivery of Unlegended Shares
as described in Section 10.7(a), the Company may not refuse to deliver
Unlegended Shares based on any claim that such Subscriber or any one associated
or affiliated with such Subscriber has been engaged in any violation of law, or
for any other reason, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such Unlegended
Shares or exercise of all or part of said Warrant shall have been sought and
obtained and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 130% of the amount of the aggregate purchase price
of the Common Stock and Warrant Shares which are subject to the injunction or
temporary restraining order, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Subscriber to the extent Subscriber obtains judgment in
Subscriber’s favor.

11.        (a)        Right of Participation. Commencing on the date of this
Agreement and through the Exclusion Period, the Subscribers shall be given not
less than ten (10) business days prior written notice of any proposed sale by
the Company of its common stock or other securities or debt obligations, except
in connection with (i) employee stock options or compensation plans, (ii) as
full or partial consideration in connection with any merger, consolidation or
purchase of substantially all of the securities or assets of any corporation or
other entity, (iii) issuance of an aggregate of 500,000 Shares of the Company’s
Common Stock which may be issued to officers, directors, consultants and
employees to the Company, or (iv) as has been described in the Reports or Other
Written Information filed with the Commission or delivered to the Subscribers
prior to the Closing Date (collectively “Excepted Issuances”). The Subscribers
who exercise their rights pursuant to this Section 11(a) shall have the right
during the ten (10) business days following receipt of the notice to participate
in the purchase of such offered common stock, debt or other securities in
accordance with the terms and conditions set forth in the notice of sale in the
same proportion to each other as their purchase of Shares in the Offering. In
the event such terms and conditions are modified during the notice period, the
Subscribers shall be given prompt notice of such modification and shall have the
right during the original notice period or for a period of five (5) business
days following the notice of modification, whichever is longer, to exercise such
right.

(b)        Sales of Shares of Common Stock. For a period beginning on the
Closing Date and ending ninety days from the Effective Date of the Registration
Statement, other than Excepted Issuances, the Company shall not sell, offer,
issue or agree to issue shares of its common stock at a price that is less than
$1.25 per share.

 

20


--------------------------------------------------------------------------------



 

 

(c)        Maximum Exercise of Rights. In the event the exercise of the rights
described in Sections 11(a) and 11(c) would result in the issuance of an amount
of common stock of the Company that would exceed the maximum amount that may be
issued to a Subscriber calculated in the manner described in Section 8 of the
Warrants, then the issuance of such additional shares of common stock of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber is able to beneficially own such common stock without
exceeding the maximum amount. The determination of when such common stock may be
issued shall be made by each Subscriber as to only such Subscriber.

12.

Miscellaneous.

(a)         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Conolog Corporation, 5
Columbia Road, Somerville, NJ 08876, Attn: Robert Benou, telecopier: (908)
722-5461, with a copy by telecopier only to: Milberg Weiss Bershad & Schulman
LLP, One Penn Plaza, New York, NY 10119 Attn: Arnold N. Bressler, Esq.,
telecopier: (212) 273-4373, (ii) if to the Subscribers, to: the one or more
addresses and telecopier numbers indicated on the signature pages hereto, with
an additional copy by telecopier only to: Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, telecopier number: (212) 697-3575,
and (iii) if to the Broker, to: First Montauk Securities Corp., 328 Newman
Springs Road, Red Bank, NJ 07701, Attn: Ernest Pellegrino, Director of Corporate
Finance, telecopier: (732) 842-9047.

(b)        Closing. The consummation of the transactions contemplated herein
shall take place at the offices of Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, upon the satisfaction of all conditions to
Closing set forth in this Agreement (“Closing Date”)

(c)        Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of either
party shall be assigned by that party without prior notice to and the written
consent of the other party.

(d)        Counterparts/Execution. This Agreement may be executed in any number
of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

 

21


--------------------------------------------------------------------------------



 

 

(e)         Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

(f)         Specific Enforcement, Consent to Jurisdiction. The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 12(e) hereof, each of the Company, Subscriber and any
signator hereto in his personal capacity hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction in New York of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.

(g)        Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The decision of each Subscriber to
purchase Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained in any
Transaction Document, and no action taken by any Subscriber pursuant hereto or
thereto (including, but not limited to, the (i) inclusion of a Subscriber in the
SB-2 Registration Statement and (ii) review by, and consent to, such
Registration Statement by a Subscriber) shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that each
Subscriber shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose. The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers. The Company
acknowledges that such procedure with respect to the

 

22


--------------------------------------------------------------------------------



 

Transaction Documents in no way creates a presumption that the Subscribers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

23


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

CONOLOG CORPORATION

a Delaware corporation

 

 

By:_________________________________

Name:

Title:

 

Dated: July 19, 2005

 

 

SUBSCRIBER

PURCHASE
PRICE

SHARES

WARRANTS

DKR SOUNDSHORE OASIS HOLDING
FUND LTD.

18 Church Street

Skandia House

Hamilton HM 11, Bermuda

 

 

 

 

 

_____________________________________

(Signature)

 $500,000

 400,000

 400,000

 



 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

CONOLOG CORPORATION

a Delaware corporation

 

 

By:_________________________________

Name:

Title:

 

Dated: July 19, 2005

 

 

SUBSCRIBER

PURCHASE
PRICE

SHARES

WARRANTS

EXCALIBUR LIMITED PARTNERSHIP
33 Prince Arthur Avenue

Toronto, Ontario

Canada M5R 1B2

Attention: Will Hechter

 

 

 

 

 

_____________________________________

(Signature)

 $550,000

 440,000

 440,000

 



 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

CONOLOG CORPORATION

a Delaware corporation

 

 

By:_________________________________

Name:

Title:

 

Dated: July 19, 2005

 

 

SUBSCRIBER

PURCHASE
PRICE

SHARES

WARRANTS

WHALEHAVEN CAPITAL FUND LIMITED
3rd Floor, 14 Par-Laville Road

Hamilton, Bermuda HM08

Attention: Evan Schemenauer

 

 

 

 

 

 

_____________________________________

(Signature)

 $200,000

 160,000

 160,000

 



 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

CONOLOG CORPORATION

a Delaware corporation

 

 

By:_________________________________

Name:

Title:

 

Dated: July 19, 2005

 

 

SUBSCRIBER

PURCHASE
PRICE

SHARES

WARRANTS

STONESTREET LIMITED PARTNERSHIP
33 Prince Arthur Avenue

Toronto, Ontario M5R 1B2

Attention: Michael Finkelstein

 

 

 

 

 

 

_____________________________________

(Signature)

 $200,000

160,000

160,000

 



 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

CONOLOG CORPORATION

a Delaware corporation

 

 

By:_________________________________

Name:

Title:

 

Dated: July 19, 2005

 

 

SUBSCRIBER

PURCHASE
PRICE

SHARES

WARRANTS

Omicron Master Trust

c/o Winchester Global Trust Company

Williams House

20 Reid Street

Hamilton HM 11

Bermuda

 

 

 

 

 

 

_____________________________________

(Signature)

 $50,000

 40,000

 40,000

 

 



 


--------------------------------------------------------------------------------



 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Warrant

 

Exhibit B

Escrow Agreement

 

Exhibit C

Form of Legal Opinion

Schedule 5(d)

Additional Issuances

 

Schedule 5(q)

Undisclosed Liabilities

 

Schedule 5(s)

Capitalization

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 10.1 TO CONOLOG 8-K

 

EXHIBIT C TO SUBSCRIPTION AGREEMENT

 

Milberg Weiss Bershad & Schulman LLP

 

July 19, 2005

To the Subscribers Listed on Exhibit A
Attached Hereto

Re:

Conolog Corporation

Ladies and Gentlemen:

We are counsel to Conolog Corporation (“Conolog”). This opinion is delivered to
you pursuant to Section 6 of the Subscription Agreement dated as of July 19,
2005 pursuant to which the Subscribers on Exhibit A are purchasing an aggregate
of 1,200,000 shares of the Common Stock of Conolog and warrants to purchase an
aggregate of 1,200,000 shares of the common stock of Conolog (the “Subscription
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the Subscription Agreement.

We have examined originals or copies certified or otherwise identified to our
satisfaction of all such records, agreements and other instruments of Conolog as
well as certificates of public officials and other documents which we have
deemed necessary as a basis of the opinions hereinafter expressed. In all such
examinations, we have assumed the genuineness of all signatures, the
authenticity of documents submitted to us as certified, conformed or
photocopies. As used herein, the expression “to the best of our knowledge” is
limited to our actual knowledge based upon discussions with Conolog’s officers.

You have not asked us to pass upon the Subscribers’ power and authority to enter
into the Subscription Agreement or to effect the transactions contemplated
thereby and, for the purposes of this opinion, we are assuming, without
investigation, that (i) the Subscribers have all of the requisite power and
authority and have taken all necessary actions to enter into the Subscription
Agreement and to effect the transactions contemplated thereby and (ii) the
Subscription Agreement and all ancillary agreements, documents and instruments
relating thereto have been duly executed and delivered by, and are valid and
binding on and enforceable against, all parties thereto other than Conolog. We
are also assuming the accuracy of the representations and warranties of each of
the Subscribers contained in the Subscription Agreement.

On the basis of the foregoing, we are of the opinion that:

1.          Conolog is a corporation validly existing and in good standing under
the laws of the State of Delaware.

 

 


--------------------------------------------------------------------------------



 

 

2.          Conolog has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Subscription Agreement. All
required corporate action on the part of Conolog and its officers and directors
has been taken for: (i) the authorization of the Subscription Agreement and the
performance of all obligations of Conolog thereunder on the Closing Date and
(ii) the authorization, sale, issuance and delivery of the Shares and the
Warrants pursuant to the Subscription Agreement. The Shares, when issued
pursuant to and in accordance with the terms of the Subscription Agreement upon
delivery shall be validly issued and outstanding, fully paid and non-assessable.
The issuance and sale of the Warrants and the Warrant Shares issuable upon
exercise of the Warrants have been duly authorized and, when such Warrant Shares
have been duly delivered against payment therefore such Warrant Shares will be
validly issued fully paid and non-assessable.

3.          As of the date hereof, the execution, delivery and performance of
the Subscription Agreement by Conolog and the consummation of the transactions
on its part contemplated by any thereof, does not, with or without the giving of
notice or the passage of time or both:

(a)        violate the provisions of the Certificate of Incorporation or bylaws
of Conolog; or

(b)        to the best of our knowledge, violate any judgment, decree, order or
award of any court binding upon Conolog.

4.          As of the date hereof, the Subscription Agreement constitutes valid
and legally binding obligations of Conolog, and as of the date hereof is
enforceable against Conolog in accordance with its terms, except as limited by:

(a)        applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

(b)        general principles of equity that restrict the availability of
equitable or legal remedies.

5.          To the best of our knowledge, the sale of the Shares is not subject
to any preemptive rights or rights of first refusal that have not been properly
waived or complied with.

6.          To the best of our knowledge, neither the Warrants nor the Warrant
Shares issuable upon exercise thereof will be subject to preemptive rights of
any stockholder of Conolog.

7.          To the best of our knowledge, there is no action, suit, proceeding
or investigation pending or, to our knowledge, currently threatened against
Conolog that prevents the right of Conolog to enter into the Subscription
Agreement or to consummate the transactions contemplated thereby.

 

 


--------------------------------------------------------------------------------



 

 

8.          To the best of our knowledge, Conolog is not a party to or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.

9.          Assuming the accuracy of the representations and warranties of the
Subscribers contained in the Subscription Agreement, the offer, sale and
issuance of the Securities on the Closing Date will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). To the best of our knowledge, neither Conolog, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Shares
pursuant to the Subscription Agreement to be integrated with prior offerings by
Conolog for purposes of the Securities Act which would prevent Conolog from
selling the Shares pursuant to Regulation S under the Securities Act.

We note that we are members of the bar of the State of New York and our opinion
is limited to matters governed by the federal laws of the United States and the
laws of the State of New York.

This letter is intended solely for your benefit and is not to be quoted or used
in any way without the prior written consent of this firm.

Very truly yours,

 

 

 

 

cc:

Conolog Corporation

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

TO THE OPINION LETTER

OF

MILBERG WEISS BERSHAD & SCHULMAN LLP

Dated July 19, 2005

 

SUBSCRIBERS

 

 

 

DKR SoundShore Oasis Holding Fund Limited

18 Church Street

Skandia House

Hamilton HM11

Bermuda

 

Excalibur Limited Partnership

33 Prince Arthur Avenue

Toronto, Ontario

Canada M5R 1B2

Attention: Will Hechter

 

Omicron Master Trust

c/o Winchester Global Trust Company

Williams House

20 Reid Street

Hamilton HM 11

Bermuda

 

Stonestreet Limited Partnership

33 Prince Arthur Avenue

Toronto, Ontario M5R 1B2

Attention: Michael Finkelstein

 

Whalehaven Capital Fund Limited

3rd Floor, 14 Par-Laville Road

Hamilton, Bermuda HM08

Attention: Evan Schemenauer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

SCHEDULES

 

SCHEDULE 5(d)

OF THE SUBSCRIPTION AGREEMENT DATED JULY 19, 2005

 

As of July 19, 2005, the Company has outstanding warrants to purchase an
aggregate of 958,549 shares of its common stock. After the closing of the
transactions contemplated in the Subscription Agreement dated July 19, 2005, the
Company will have outstanding warrants to purchase an aggregate of 2,398,549
shares of its common stock.

The Company has a 2002 Stock Option Plan pursuant to which it may grant options
to purchase 190,000 shares of its common stock.



 

 

 


--------------------------------------------------------------------------------



EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

SCHEDULES

 

 

SCHEDULE 5(q)

OF THE SUBSCRIPTION AGREEMENT DATED JULY 19, 2005

 

N/A



 

 


--------------------------------------------------------------------------------



EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

SCHEDULES

 

 

SCHEDULE 5(s)

OF THE SUBSCRIPTION AGREEMENT DATED JULY 19, 2005

 

162,000 shares of the Company’s Series A Preferred Stock, having a par value of
$0.50 per share, have been authorized, of which 155,000 shares are issued and
outstanding.

50,000 shares of the Company’s Series B Preferred Stock, having a par value of
$0.50 per share, have been authorized, of which 1,197 shares are issued and
outstanding.

As of July 19, 2005, 20,000,000 share of the Company’s common stock, having a
par value of $0.01 per share, have been authorized, of which 6,212,212 shares
are issued and outstanding, and 220 share are held in the Company’s treasury,
not including the 1,200,000 shares of the Company’s common stock that will be
issued the Subscribers pursuant to the Subscription Agreement dated July 19,
2005. Including the transaction contemplated by the Subscription Agreement dated
July 19, 2005, 7,412,212 shares will be issued and outstanding and 220 shares
will be held in the Company’s treasury as of July 19, 2005.

Of the 20,000,000 shares of the Company’s common stock which have been
authorized, 958,549 shares have been reserved for issuance upon the exercise of
outstanding warrants, not including the shares that are being reserved for the
warrants issued in this transaction, and 190,000 shares of the Company’s common
stock have been reserved for issuance pursuant to its 2002 Stock Option Plan.

 

--------------------------------------------------------------------------------